Andrias, J. (concurring in the result only).
I would affirm for the reasons stated by Justice Stallman, who found, in pertinent part, that the provision in Local Law No. 64 (2003) of the City of New York requiring new licensees to pay the franchisee for the cost of constructing the new newsstands does not constitute an impermissible burden on First Amendment activity. Plaintiffs argue that there is no authority for the proposition that a governmental agency may require licensees to pay tens of thousands of dollars to a franchisee in order to engage in First Amendment activity. However, as found by the motion court, “[t]he new licensees, like plaintiffs, seek to use public property for private purposes. Fundamentally, their interest is commercial, not expressive. Rather, the fee set in the provision constitutes a reasonable cost of doing business, akin to a rental fee” and “there is no indication that the amount, as set forth in *187the RFE is disproportionate to the actual cost of construction of a newsstand” (10 Misc 3d 151, 167 [2005]).
To the extent that my learned colleagues do not reach this issue upon their finding that plaintiffs lack standing to challenge such requirement, they impermissibly seek to decide this appeal upon an issue not raised by either party to this appeal and thus not properly before us. While recognizing that the City does not argue plaintiffs’ lack of standing on appeal and that the defense of lack of standing may be waived, they nevertheless conclude that inasmuch as standing is central to justiciability, this Court is not precluded from addressing it because of the City’s failure to pursue its objection to plaintiffs’ standing on appeal. While such conclusion might be warranted had the City raised plaintiffs’ lack of standing for the first time on appeal (efi Murray v State Liq. Auth., 139 AD2d 461 [1988]), here the City unsuccessfully raised the issue of plaintiffs’ standing at nisi prius, and then abandoned the issue on appeal.
As this Court has recently held:
“ [Arguments raised below but not pursued on appeal are generally deemed abandoned. Thus, any arguments pertaining to standing are not properly before us and should not be considered. To do so would be so unfair to the parties, who have presented what they think are the determinative issues for this Court to decide only to be blindsided by a decision based on issues not even raised or addressed in their briefs, as to implicate due process concerns” (McHale v Anthony, 41 AD3d 265, 267 [2007] [citations omitted]).
In any event, the majority’s conclusion that the IAS court erred in finding that plaintiff association had standing is entirely based upon speculation that the member’s application for an additional newsstand might be denied and, even if granted, the member would not necessarily become subject to the reimbursement requirements. Unlike New York State Assn. of Nurse Anesthetists v Novello (2 NY3d 207 [2004]), where the issue of standing was fully briefed and argued on appeal and the record led the Court of Appeals to conclude that plaintiff failed to demonstrate an in-fact injury sufficient to meet the first prong of the test for standing, there is no basis in the record before us for such a conclusion in this case.
Nardelli and Buckley, JJ., concur with McGuire, J.; Andrias, J.P., and Sweeny, J., concur in the result only in a separate opinion by Andrias, J.P.
*188Order, Supreme Court, New York County, entered September 15, 2005, affirmed, without costs or disbursements.